Exhibit 10.510

 

PERSONAL AND CONFIDENTIAL

 

                        , 200   

 

«First_Name» «Last_Name»
«JOB_TITLE»
Chiron Corporation
«ADDRESS», M/S «MS»
«CITY_STATE_ZIP»

 

Re: Deferred Share Units Grant

 

Dear: «First_Name»

 

As you are aware, Novartis AG is in the process of acquiring Chiron Corporation
( the “Company”) pursuant to a merger agreement dated October 30, 2005 (the
“Novartis Acquisition”). I am pleased to inform you that you have been granted a
deferred share units award (the “Award”) with respect to                    
«Shrs_Grntd» («Shrs_Grntd_Wrds») of Company common stock (“Common Stock”)
payable in shares of Common Stock or in cash as described below. The Award was
granted on                         , 200    (the “Grant Date”) pursuant to the
Chiron Corporation 2004 Stock Compensation Plan (the “Plan”) in accordance with
the restrictions, terms, and conditions hereinafter set forth and is in all
respects limited and conditioned by the provisions of the Plan.

 

1.             The Award will vest in four (4) equal, successive annual
installments upon completion of each year of employment with the Company over
the four (4)-year period measured from the Grant Date, subject to accelerated
vesting as set forth below.  Each date on which the Award vests is referred to
as a “Vesting Date”.

 

2.             The Award will entitle you to receive, upon each Vesting Date
(provided your Award has not been terminated or canceled before such date in
accordance with the provisions below), a payment in shares of Common Stock or
cash depending on whether the Vesting Date occurs prior to, or on or after the
consummation of the Novartis Acquisition (the “Novartis Closing”). To the extent
the Vesting Date occurs prior to the Novartis Closing, you will receive the
number of shares of Common Stock with respect to which your Award vests on such
date. Upon the Novartis Closing, your Award will be assumed by Novartis and will
automatically convert into a right to receive a cash payment on each Vesting
Date (to the extent the Award has not been terminated or canceled before such
date). The amount of the cash

 

--------------------------------------------------------------------------------


 

payment for each share under the Award that vests on such date will be equal to
the consideration paid in the Novartis Acquisition for each share of Common
Stock. Accordingly, to the extent the Vesting Date occurs on or after the
Novartis Closing, you will receive a cash payment equal to the product of (i)
the consideration paid in the Novartis Acquisition for each share of Common
Stock and (ii) the number of shares with respect to which the Award vests on
such date. In no event will you be entitled to receive any shares of Common
Stock or any other securities under this Award on or after the Novartis Closing.

 

3.             If you voluntarily terminate employment with the Company for any
reason or if the Company terminates your employment before a Vesting Date,
subject to paragraphs 8 and 9 below, your Award will be canceled automatically
and no shares of Common Stock or cash will be issued thereunder.

 

4.             The issuance of shares of Common Stock or cash under the Award is
subject to satisfaction of all tax withholding obligations with respect to such
shares or cash and you agree to make appropriate arrangements with the Company
to satisfy all such obligations. Unless you elect in writing to satisfy such
obligations by payment in cash before issuance of any shares under your vested
Award, the number of shares of Common Stock which you would otherwise be
entitled to receive on any Vesting Date will be reduced by that number of whole
shares which, as of that date, has an aggregate Fair Market Value (as defined in
the Plan) equal to the total amount of tax withholding obligations applicable to
the shares issuable on that date. To the extent that the payment on any Vesting
Date is payable in cash, the amount of your payment will be reduced by the total
amount of tax withholding obligations applicable to such payment.

 

5.             Your Award hereunder may not be sold, assigned, transferred,
alienated, subject to garnishment or otherwise encumbered in any manner other
than by transfer, to the extent provided below, by will or the laws of descent
and distribution. In the event of your death prior to the issuance of shares of
Common Stock or cash under your Award, any shares or cash issuable thereunder by
reason of your death will pass pursuant to your will or by the laws of descent
and distribution.

 

6.             The issuance of shares of Common Stock hereunder shall be subject
to compliance by the Company and you or your beneficiary with all applicable
requirements of law relating thereto and with all regulations of any stock
exchange on which the Common Stock may be listed at the time of such issuance.

 

7.             Except as otherwise provided with respect to a Novartis
Acquisition in paragraph 2, if the Company or its stockholders enter into an
agreement to dispose of all or substantially all of the assets of the Company,
enter into an agreement to merge or consolidate with another entity, or enter
into a plan of reorganization or liquidation, while your Award is unvested, then
the Award will become vested and paid in full, immediately before the
consummation of such transaction. However, no such acceleration of the vesting
or payment

 

2

--------------------------------------------------------------------------------


 

date will occur if the agreement requires as a prerequisite to the consummation
of any such transaction that each such outstanding Award will be either assumed
by the successor corporation or parent thereof or be replaced with a comparable
award in the successor corporation or parent thereof.

 

8.             If there is a Qualifying Termination of your employment following
the Novartis Closing, then the Award, to the extent unvested at the time of such
Qualifying Termination, will vest and will be paid out in full in cash.

 

9.             If there is a Change in Control of the Company (other than the
Novartis Acquisition) pursuant to which the Award continues and within
twenty-four (24) calendar months thereafter there is a Qualifying Termination of
your employment, then the Award to the extent unvested at the time of such
Qualifying Termination, will vest and will be paid out in full.

 

10.           For this letter agreement, the following definitions apply:

 

a.             “Change in Control” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied and regulatory approval has been granted if necessary:

 

(i)            The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than thirty
percent (30%) of the combined voting power of all securities of the Company is
acquired, directly or indirectly, by a Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an affiliate thereof, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company); or

 

(ii)           During any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
i. above) whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

 

(iii)          The stockholders of the Company approve a definitive agreement to
sell or otherwise dispose of all or substantially all of its assets, or adopt a
plan for liquidation, provided that such sale or liquidation has not been
abandoned.

 

Notwithstanding anything else contained herein to the contrary, in no event
shall a Change in Control be deemed to have occurred by reason of a purchase, or
series of purchases of Company

 

3

--------------------------------------------------------------------------------


 

stock by Novartis or its successor such that the acquiring entity remains
subject to the terms of that certain Governance Agreement dated as of November
20, 1994, as amended, provided the acquiring entity’s Company stock holdings,
direct or indirect, in the aggregate, represent less than seventy-nine and
nine-tenths of a percent (79.9%) of the combined voting power of all outstanding
Company securities. In addition, in no event shall a Change in Control be deemed
to have occurred, with respect to you, if you are part of a purchasing group
that consummates the Change-in-Control transaction. You shall be deemed “part of
a purchasing group” for purposes of the preceding sentence if you are an equity
participant in the purchasing company or group (except for: (i) passive
ownership of less than three percent (3%) of the stock or other equity of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

 

b.             “Qualifying Termination” means: (i) an involuntary termination of
your employment by the Company for reasons other than Cause, death or permanent
disability or (ii) a voluntary termination by you for Good Reason pursuant to a
written notice of termination delivered to the Company; provided that, if upon
receiving such notice of termination, the Company requests that you remain an
employee for a period ending no later than six (6) months following the date of
the Change in Control or the Novartis Closing, as applicable (the “Transition
Employment Period”) with compensation and benefits equal to or greater than your
compensation and benefits immediately before the Qualifying Termination (or, if
more favorable to you, immediately before the Change in Control or the Novartis
Closing, as applicable), you will not be deemed to have a Qualifying Termination
unless you remain employed throughout the Transition Period or your employment
earlier terminates due to death, disability or involuntary termination by the
Company for reason other than Cause.

 

c.             “Cause” means:

 

(i)            Your willful failure to substantially perform your duties with
the Company (other than any such failure resulting from disability);

 

(ii)           Your material act of dishonesty, fraud or embezzlement against
the Company, unauthorized disclosure of confidential information or trade
secrets of any of the Company or an affiliate (whether or not in violation of
any confidentiality agreement) or other willful conduct (other than conduct
covered under (i) above) that is demonstrably injurious to the Company,
monetarily or otherwise; or

 

(iii)          Your having been convicted of a felony.

 

For purposes of this subparagraph, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that the action or omission was in the best
interests of the Company.

 

4

--------------------------------------------------------------------------------


 

d.             “Good Reason” shall mean, without your express written consent,
the occurrence of any one or more of the following within twenty-four (24)
months following the Change in Control or Novartis Closing, as applicable;

 

(i)            The assignment of you to duties materially inconsistent with your
authorities, duties, responsibilities as an employee of the Company, or a
material reduction in the nature or status of your authorities, duties, or
responsibilities from those in effect immediately preceding the Change in
Control or the Novartis Closing, as applicable;

 

(ii)           The Company’s requiring you to be based at a location which is at
least fifty (50) miles further from your current primary residence than is such
residence from the Company’s current headquarters, except for required travel on
the Company’s business to an extent substantially consistent with your business
obligations as of the effective date of the Change in Control or the Novartis
Closing, as applicable;

 

(iii)          A material reduction in your base salary or bonus opportunity as
in effect on the effective date of the Change in Control or the Novartis
Closing, as applicable or as the same shall be increased from time to time;

 

(iv)          A material reduction in your level of participation in any of the
Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which you
participate immediately preceding the Change in Control or the Novartis Closing,
as applicable; provided, however, that reductions in the levels of participation
in any such plans shall not be deemed to be “Good Reason” if your reduced level
of participation in each such program remains substantially consistent with the
average level of participation of other employees who have positions
commensurate with your position. Long-term incentive plans shall mean the Chiron
Executive Long-Term Incentive Plan, the 2004 Stock Compensation Plan (formerly,
the 1991 Stock Option Plan), and any other similar plans instituted by the
Company.

 

However, the occurrence of an event set forth in (i) through (iv) above shall
not constitute Good Reason if the Company has cured such event within fifteen
(15) days of receipt of written notice from you that such event has occurred and
constitutes Good Reason.

 

11.           In the event any change is made to the Common Stock (whether by
reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, exchange of shares, or other
change in corporate or capital structure of the Company affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration but excluding the Novartis Acquisition) then, unless such change
results in the termination of your Award, the number and/or class of securities
subject to your Award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the Award.

 

12.           Neither you nor, in the event of your death, your beneficiary
shall have any rights as a shareholder with respect to the shares of Common
Stock issuable hereunder until you

 

5

--------------------------------------------------------------------------------


 

shall have been issued a stock certificate for such shares. It is the intention
of the parties that the Company’s obligations under your Award are unfunded for
purposes of the Internal Revenue Code and that the Employee Retirement Income
Security Act of 1974 does not apply to your Award.

 

13.           The Compensation Committee, may, in its discretion, modify or
waive any or all of the terms, conditions or restrictions hereof, provided,
however, that no such modification or waiver may, without your or, if
applicable, your beneficiary’s consent, adversely affect the rights of you or
your beneficiary hereunder.

 

14.           The Compensation Committee has full authority to administer the
Plan, including authority to interpret and construe any provision thereof and
hereof and to adopt such rules and regulations for administering the Plan as it
may deem necessary. Decisions of the Compensation Committee are final and
binding on all persons who have an interest in the Plan.

 

15.           This grant shall not constitute a contract of employment. The
Company (or any subsidiary employing you) may terminate or change the terms of
your employment at any time and for any reason and whether or not such
termination or change causes a loss of rights under the Plan or this Award,
except to the extent that the terms of any employment contract or, with respect
to changes in your compensation, any written compensation agreement between the
Company and you may expressly provide otherwise.

 

16.           For purposes of this Award, the term “Company” shall include any
successor.

 

 

Very truly yours,

 

 

 

CHIRON CORPORATION

 

 

 

 

 

By

 

 

 

 

Howard H. Pien

 

 

Chief Executive Officer;

 

 

Chairman of the Board

 

6

--------------------------------------------------------------------------------